Citation Nr: 1746470	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  06-34 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent prior to February 21, 2012, and in excess of 70 percent thereafter for major depressive disorder and somatoform disorder.

3.  Entitlement to a rating in excess of 20 percent for right lower thoracic pain with right shoulder drop and mild atrophy.

4.  Entitlement to a rating in excess of 20 percent for a right shoulder orthopedic disability.  

5.  Entitlement to an earlier effective date for the award of a total disability rating based on unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC) based on need for the regular aid and attendance of another (A&A) and/or housebound status.
(The issue of entitlement to an earlier effective date for the award of Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35, has been assigned a separate docket number and is discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1976 to August 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In regard to the Veteran's claim for entitlement to PTSD, a January 2007 rating decision denied entitlement to service connection for PTSD.  The Veteran noted his disagreement with the denial and appealed his decision to the Board.  In a January 2009 decision, the Board denied the Veterans' claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), who pursuant to a March 2010 Joint Motion for Remand (JMR), vacated the Board's denial and remanded the matter for readjudication.  In a May 2011 Board decision, the Board granted the claim for entitlement to service connection for major depressive disorder and a somatoform disorder.  It specifically found that the entitlement to service connection for PTSD was not warranted since "the Veteran does not have a specific stressor upon which [to] base a diagnosis of PTSD and has not alleged being placed in a situation where he was in fear of hostile military or terrorist activity."  However, a June 2015 rating decision specifically adjudicated (and denied) the issue of entitlement to service connection for PTSD.  As the issue had been revived, the Veteran again filed a Notice of Disagreement in June 2016 and noted a timely appeal in November 2016.  The issue is now before the Board again.  

In a May 2010 decision, which was a reconsideration of an earlier March 2010 decision, the RO denied entitlement to TDIU.  An October 2011 rating decision granted service connection for depression and assigned an initial 30 percent rating; subsequent decisions issued during the pendency of the appeal have awarded increased evaluations for the periods specified above.

The issues of evaluation for the right shoulder neurological and orthopedic disabilities arise from a November 2012 rating decision.  The Board notes that this rating was required due to an April 2012 claim for increase; prior Board and RO decisions had become final.  This includes the March 2010 rating decision which implemented the Board's November 2009 decisions on the evaluations for these disabilities.  A July 2013 decision denied entitlement to SMC.  In a June 2016 decision, the Board denied the Veteran's claims for entitlement to a rating in excess of 20 percent for right shoulder neurological and orthopedic disabilities.  The Veteran appealed the matter to the Court.  In an order following a March 2017 JMR, the Court vacated the Board's June 2016 denial.

The Veteran testified at an April 2008 videoconference Board hearing before a Veterans Law Judge (VLJ) regarding some of the issues on appeal.  In February 2011, the Veteran was informed that the presiding VLJ was no longer employed by the Board, and hence he was offered a new hearing.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  In a March 2011 correspondence, he declined a new hearing.  He had also requested a hearing in connection with some of the issues on appeal, but has since withdrawn that request.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in the May 2011 Board decision, the Board found that entitlement to service connection for acquired psychiatric disability, diagnosed as a major depressive disorder and a somatoform disorder, was warranted.  It further found that "[a]s the Veteran does not have a specific stressor upon which [to] base a diagnosis of PTSD and has not alleged being placed in a situation where he was in fear of hostile military or terrorist activity, entitlement to service connection for PTSD is not permitted by regulation."  At the April 2008 Board hearing (and in other evidence submitted), the Veteran testified that during active service, he served as an aircraft interceptor.  In his capacity of an aircraft interceptor, he testified that he was ordered to arrange attacks of other aircraft.  He testified that his job duties were classified and therefore he could not discuss their details.  He submitted a statement from one of his colonels who confirmed that the Veteran was involved in stressful activities as a result of his job as an aircraft interceptor.  The Board found that, "whether a diagnosis of PTSD is warranted appears to be more a matter of the appropriate terminology for the diagnosis of the Veteran's current psychiatric disability than a matter involving a determination of whether the Veteran's current psychiatric disability is related to service or a service-connected disability."  The Board concluded,

In this context, there would be no benefit in further delaying final adjudication of this appeal in order to navigate complex and time-consuming matters such as newly issued regulations regarding service connection for PTSD that pertain to fear of hostile military or terrorist activity, attempting to ascertain whether a claimed stressor occurred in a situation where the occurrence of the stressor cannot be described in detail because it may be a classified military matter, or attempting to resolve or reconcile conflicting and equivocal opinions as to whether a diagnosis of PTSD is appropriate.  

As noted in the introduction, the Veteran has again perfected his appeal for his claim for entitlement to service connection for PTSD.  However, the deficiencies which existed at the time of the May 2011 Board decision have not been resolved.  The Board finds that further development of the claim is required before final adjudication of the matter.  

In that regard, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The stressor account must be sufficiently detailed for corroboration and the occurrence of the stressor may not be corroborated solely by after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996)("credible supporting evidence" pursuant to 38 C.F.R. § 3.304(f) means that the Veteran's testimony by itself cannot as a matter of law establish the occurrence of a noncombat stressor); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The Board notes that, during the course of the appeal, the regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(3).  

The Veteran underwent a psychological evaluation on August 11, 2010 and September 21, 2010 with Dr. M.C., a licensed psychologist.  His MCMI-III profile indicated that the Veteran "likely confronted an event or events in which he was exposed to a severe threat to his life, precipitating intense fear or horror."  Dr. M.C. concluded that the Veteran had a diagnosis of PTSD which was chronic in nature.  A March 2011 psychological report from Dr. C.R., licensed psychologist, indicates that the Veteran has a principal diagnosis of major depressive disorder and somatization disorder and a provisional diagnosis of PTSD.  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran has a PTSD diagnosis related to fear of hostile or terrorist activity.  Also, on remand, the AOJ should contact the Veteran and attempt to ascertain whether the details of his alleged stressor are still classified information or if the stressors can be corroborated by pertinent military documents.  

Second, the Veteran is service connected for several mental health disabilities, which include major depressive disorder and somatoform disorder, to also include panic disorder with agoraphobia.  He is also seeking service connection for PTSD.  Although the Veteran is already service connected for several mental health disabilities, the evidence of record appears to separate the symptoms of his service-connected mental health disabilities from his non-service connected PTSD.  Contra Mittleider v. West, 11 Vet. App. 181, 182 (1998)(when it is impossible to separate the effects of the service-connected disability from a non-service connected disability, such signs and symptoms must be attributed to the service-connected disability).  

In an April 2017 correspondence, the Veteran contends, through his representative, that the July 2016 VA mental health examination report is inadequate for rating purposes.  In that regard, the Veteran contends that the examiner failed to discuss the cumulative effects of all of the Veteran's mental health conditions on employment.  Further, the Veteran alleges that the examiner failed to discuss past treatment records which show low Global Assessment of Functioning (GAF) scores; previous examination reports which acknowledge symptoms of depressed mood, irritability and panic attacks.  Finally, the Veteran contends that the July 2016 made inconsistent/contradictory remarks regarding the Veteran's symptoms.  Once VA undertakes the efforts to provide an examination, even if not required to undertake one, an adequate examination must be provided.  See Barr v. Nicholson, 21 Vet. App. 3030, 311 (2007).  Here, the Board finds that a remand is necessary to obtain an additional examination which clarifies any contradictory statements and acknowledges the Veteran's symptoms during the period on appeal.  

Third, the issues of TDIU and entitlement to SMC are inextricably intertwined with the increased rating claim for the psychiatric disability, and adjudication of those issues must therefore be deferred.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Fourth, as noted above, the Veteran appealed the Board's June 2016 denial for his increased rating claims for the right shoulder orthopedic and neurological disabilities to the Court.  The parties to the March 2017 JMR agreed that the Board erred by failing to provide an adequate statement of reasons and bases for denying a rating in excess of 20 percent for both the orthopedic and neurological right shoulder disabilities.  They found that the Board did not meet its duty assist.  Specifically, the parties agreed that VA treatment records which the Board remanded to obtain "may show clinical findings supporting a higher rating for the right shoulder neurological and orthopedic disabilities, and that consideration and discussion of the newly associated VA treatment records . . . is important."  There is evidence that the Veteran receives regular treatment at a VA facility.  Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Board is remanding to obtain up to date VA treatment records, and the Court previously found that new records "may show clinical findings which would support a higher rating," the Board is remanding the claims of right shoulder orthopedic and neurological disabilities to consider any new relevant treatment data. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records pertaining to the Veteran that date from June 2016 and associate them with the electronic claims folder.  

2.  The AOJ should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), and any other appropriate agency, and attempt to verify the claimed stressors reported by the Veteran.  It is noted that the Veteran previously testified that the details of his stressors were considered classified information.  If the pertinent records to the appellant's claimed inservice stressor are indeed classified, then the AOJ should take appropriate steps to attempt to verify the Veteran's claimed stressor by a review of the classified records in a manner consistent with M21-1.  All attempts to verify the Veteran's reported PTSD stressors must be documented in the claims file.  

3.  Then, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, including PTSD.  The electronic claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Any testing deemed necessary should be accomplished.  The VA examiner's opinion should specifically address the following: 

(a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  If the criterion for a diagnosis of PTSD is not met, reconcile that determination with the diagnoses of PTSD of record.  (The Veteran underwent a psychological evaluation on August 11, 2010 and September 21, 2010 with Dr. M.C., a licensed psychologist, who diagnosed the Veteran with PTSD and a March 2011 psychological report from Dr. C.R., licensed psychologist, diagnosed the Veteran with a provisional diagnosis of PTSD.)

(b)  If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity while performing his job as aircraft interceptor.  At the April 2008 Board hearing, the Veteran testified that during active service, he served as an aircraft interceptor.  In his capacity of an aircraft interceptor, he testified that he was ordered to arrange attacks of other aircraft.  He testified that his job duties were classified and therefore he could not discuss their details.  One of his colonels confirmed that the Veteran's job as an interceptor put the Veteran under a considerable amount of stress.  Also, the Veteran's MCMI-III profile indicated that the Veteran "likely confronted an event or events in which he was exposed to a severe threat to his life, precipitating intense fear or horror."  

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c)  If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

(d)  The examiner should also determine the current severity of the Veteran's service-connected psychiatric disabilities and to determine the functional impairment that results from the Veteran's service connected psychiatric disabilities in terms of occupational functioning and daily activities.  Based on examination and interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

(1)  Identify all symptoms and impairment associated with the Veteran's service-connected major depressive and somatoform disorders, noting their frequency and severity. All indicated studies should be performed if deemed necessary by the examiner. 

(2)  Comment on the impact of the Veteran's service-connected psychiatric disabilities on his employability throughout the appellate period.  The examiner should discuss all impairment and/or symptoms caused by his service-connected major depressive and somatoform disorders and state the impact that these impairment and/or symptoms have on his ability to work. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.  Although GAF scores are no longer used, a discussion of the Veteran's previously assigned GAF scores will be helpful in assessing the severity of the Veteran's psychiatric disabilities.  See also April 2017 correspondence from the Veteran's representative.

4.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims, including the inextricably intertwined claims for entitlement to SMC and TDIU and the Veteran's claims for right shoulder orthopedic and neurological disabilities. The Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




